Citation Nr: 1139375	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  10-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in August 2009.  In that decision, the RO denied entitlement to a bilateral hearing loss disability and tinnitus.

In April 2011, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In May 2011, the Veteran submitted additional evidence, consisting of a May 2011 statement from Dr. Holmstead, along with a waiver of initial RO review of this evidence.  The Board will therefore consider this evidence herein.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest in service, within the one year presumptive period, or for many years thereafter, and current bilateral hearing loss disability is unrelated to service.

2.  Tinnitus did not manifest in service or for many years thereafter, and is unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).
2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for bilateral hearing loss disability and tinnitus.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2009 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the May 2009 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded a July 2009 VA audiological examination.  For the reasons stated below, the examination was adequate because it was based on consideration of the Veteran's prior medical history, described the disability in sufficient detail to allow the Board to make a fully informed evaluation, and the VA examiner supported his conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123, 124-25 (2007).

Finally in this regard, during the Board hearing the undersigned informed the Veteran that he should submit nexus evidence in support of his claim, and the file was left open for 60 days in order to allow him time to submit such evidence.  The Veteran availed himself of this opportunity.  This action supplemented VA's compliance with the VCAA by providing an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in April 2011, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for bilateral hearing loss disability and tinnitus are thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) (West 2002) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999).  Although he testified during the Board hearing that he served in Vietnam as a helicopter mechanic and door gunner and was subjected to small arms fire and had a grenade explode near his head, the Veteran does not contend, and the evidence does not reflect, that he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  In any event, the Board will accept the Veteran's lay testimony as to in-service noise exposure herein, and that is the benefit he would have received from a finding that he engaged in combat with the enemy.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Sensorineural hearing loss is an organic disease of the nervous system.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In this case, the Veteran has been diagnosed with bilateral hearing loss disability and tinnitus and claims they are due to in service noise exposure.  Given his service in Vietnam and military occupation specialty (MOS) of helicopter repairman, the Board finds the Veteran's competent testimony regarding in-service noise exposure to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The Veteran as thus met the current disability and in-service event or injury requirements.  The dispositive issue in this case is therefore whether there is a nexus between the current bilateral hearing loss disability and tinnitus and the in-service noise exposure, via continuity of symptomatology or otherwise.

The evidence, including the Veteran's lay statements, reflects that there was no continuity of hearing loss or tinnitus symptomatology.  The STRs do not contain any notations regarding hearing loss or tinnitus.  Moreover, on a December 1966 in service flight examination, the ears were normal and the Veteran indicated in the contemporaneous report of medical history that he did not have and had never had ear trouble.  On the December 1966 audiometric examination, pure tone thresholds, in decibels, were as follows, with ASA units then used in parentheses, and converted to currently used ANSI/ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
(5)20
(5)15
(5)15
(5)15
(5)10
LEFT
(5)20
(5)15
(5)15
(5)15
(5)15

These audiometric results show normal hearing.  There is no separation examination report and the Veteran indicated during the Board hearing that he did not have such an examination.  As to the when he first experienced hearing loss and tinnitus symptoms, the Veteran estimated on the July 2009 VA examination that the onset of tinnitus was about 20 years previously (i.e., 1989).  He did not indicate when he first noticed hearing loss, but indicated that a decline in hearing was noticeable in the previous 5 years.  At a November 2009 VA audiological consultation, the Veteran indicated that he had some amount of hearing loss for more than 25 years and it had gradually progressed.  During the Board hearing, the Veteran stated that he noticed when he got out of the military that "like most young men there was probably a little bit of ringing in my ears but I just kind of brushed it off like most young men do."  He then stated that the tinnitus became prevalent in the 1980s.  
Hearing Transcript, at 7.  Id.

The Veteran is competent to testify as to his observations regarding his hearing loss and tinnitus, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, most of the Veteran's statements indicated that his hearing loss and tinnitus symptoms began many years after service.  The only statement that could indicate continuity of symptomatology is the statement that there was a little bit of ringing in the ears when he got out of service.  The Board finds that the statements definitively indicating a lack of continuity of hearing loss and tinnitus symptomatology made to health care professionals are more credible than the more ambivalent statement regarding tinnitus made at a hearing in support of an appeal for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Thus, the Veteran's lay testimony does not support continuity of hearing loss or tinnitus symptomatology.

The medical evidence similarly reflects a lack of continuity of symptomatology.  There are multiple private/employment audiograms beginning in January 1974 and including March 1978, August 1981, February 1983, March 1987, September 1999, November 2000, June 2003, May 2004, April 2005, July 2006, August 2007, and January 2009.  The first of these to show a hearing loss disability as defined in VA law was the September 1999 audiogram showing pure tone thresholds of 40 decibels in the right ear and 60 decibels in the left ear at 4000 Hertz.  Earlier tests had shown elevated thresholds of 35 decibels at 8000 Hertz bilaterally (January 1974) and 50 decibels at 8000 Hertz in the right ear (March 1978).  Thus, there was no medical evidence of hearing loss disability (or to a degree of 10 percent) within the one year presumptive period or hearing loss disability or tinnitus for many years after service, and this also weighs against a finding of continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

In addition, there are three medical opinions as to the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  A June 2003 otologic/audiological treatment note prepared by physician's assistant McIsaac and Dr. McGee indicated that the Veteran had worked in maintenance as an E/I specialist for a food processing and agricultural company for 30 years and had been exposed to various noises around the plant.  It was also noted that the Veteran had worked in an automobile company for a short time and prior to that was in the Army where he was exposed to aircraft noise and small arms fire.  Also noted were minimal recreational firearm use and some exposure to power yard equipment, motorcycles, and model airplanes.  After review of prior employment audiograms which revealed a slowly progressive change in the high pitches over time, Dr. McGee diagnosed noise induced hearing loss.  He wrote that the degree of loss due to industrial noise versus recreational noise is always difficult to determine, and concluded that, because the Veteran had a relatively sparse history of firearm use, he would estimate that 90 percent of the hearing loss was due to industrial noise.

The July 2009 VA examiner reviewed the claims file, examined the Veteran, listed and analyzed all of the prior audiograms including the enlistment audiogram and December 1966 in-service audiogram, and noted the Veteran's reports of in-service noise exposure without hearing protection as well as post service occupational and recreational noise exposure with hearing protection.  The examiner concluded that, based on the evidence reviewed showing normal hearing at entry into service through 6000 Hertz and normal hearing through 6000 Hertz five years after service, the Veteran's bilateral hearing loss disability was not caused by or a result of his military service.  As to tinnitus, the VA examiner noted that the Veteran did not complain of tinnitus in service and the onset was about 20 years after service; therefore, he also concluded that the tinnitus was not related to service.

Finally, in May 2011, Dr. Holmstead wrote that he was the Veteran's primary care physician and the Veteran had high frequency hearing loss.  He wrote, "I believe exposure to excessive noise levels during military service contributed significantly to his hearing loss."

For the following reasons, the Board finds that the medical opinion evidence weighs against the claim.  Dr. Holmstead's opinion is of little probative value because he did not give a reason for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Dr. McGee's opinion is also of little probative value because he appeared to consider only the degree of loss due to industrial noise exposure versus recreational noise exposure, and did not appear to consider the in-service noise exposure.  To the extent that Dr. McGee's opinion is probative, it weighs against the claim, because he appeared to say that 90 percent of the hearing loss disability was due to industrial noise exposure and 10 percent was due to recreational noise exposure.  The most probative medical opinion was that of the July 2009 VA examiner, who explained the reasons for his conclusions that the bilateral hearing loss disability and tinnitus were not related to in-service noise exposure based on a detailed and accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Significantly, the July 2009 VA examiner did not base his conclusion that the hearing loss disability was not due to in-service noise exposure only on the normal audiometric test scores in service; rather, he compared the in-service audiometric scores to the earliest post service scores and found that their similarity warranted the conclusion that current bilateral hearing loss disability was not related to service.  This was a valid basis for the conclusion.  Cf. Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of a hearing loss disability in service is not in and of itself fatal to a claim for entitlement to service connection for bilateral hearing loss disability).  Moreover, the July 2009 VA examiner was the only health care professional to offer a specific opinion as to the etiology of the tinnitus, and based his conclusion on the approximate date of onset of this disability.

As to the Veteran's own statements asserting a relationship between his bilateral hearing loss disability and tinnitus and in-service noise exposure, lay testimony may be competent as to come matters of diagnosis and the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The Board finds that, while the Veteran is competent to state that he notice decreased hearing ability or ringing in the ears, the question of whether these symptoms were due to in-service noise exposure or other factors relates to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, the Veteran's general lay assertions that his bilateral hearing loss disability and tinnitus are related to in-service noise exposure are not competent.  Were they competent, the probative value of these general lay assertions would be outweighed by the specific, reasoned opinion of the July 2009 VA examiner.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss disability and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


